DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on January 20, 2022. 
Claims 1, and 10 have been canceled. 
Claims 2-5, 7-9, and 11-14 have been amended. 
Claims 21 and 22 are new. 
Response to Arguments
Applicant’s arguments, see Pg. 6, filed January 20, 2022, with respect to Claims 2-4, and 16-18 have been fully considered and are persuasive.  The non-statutory double patenting rejection of the claims has been withdrawn. Applicant has filed a terminal disclaimer to overcome the rejection. 
Applicant’s arguments, see Pg. 6, filed January 20, 2022, with respect to claims 1, 5, 7-10, and 14 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Applicant has canceled claims 1 and 10. Applicant has amended claims 2, 4, and 12 that were indicated as allowable to include the limitations of now canceled claims 1 and 10. 
Allowable Subject Matter
Claims 2-9, and 11-22 are allowable. 
The following is an examiner’s statement of reasons for allowance:

Regarding claim 2:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive).
Liddiard teaches the adhesive layer ([0037], polymer layer) including a thermotropic liquid crystal polymer ([0034], polypropylene).
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein the liquid crystal polymer includes 6- hydroxy-2-naphthaldehyde.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 3, and 5-9 are allowable by virtue of their dependency. 
Regarding claim 4:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 

Liddiard teaches the adhesive layer ([0037], polymer layer) including a thermotropic liquid crystal polymer ([0034], polypropylene).
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein the liquid crystal polymer includes ethane-1,2-diol.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claim 11 is allowable by virtue of its dependency. 
Regarding claim 12:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive).
Liddiard the adhesive layer ([0037], polymer layer) including liquid crystal polymer ([0034], polymers), the liquid crystal polymer includes an aromatic polyester ([0034], Kevlar).
However, the combination of Turner and Liddiard ‘179 fails to disclose wherein the liquid crystal polymer includes 4,4'- biphenol.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed 
Regarding claim 16:
Turner discloses an x-ray window comprising: 
a thin film (Fig. 3, 22) configured for transmission of x-rays;
 a housing (Fig. 3, 14); and 
an adhesive layer (Fig. 3, 26) sandwiched between and providing a hermetic seal ([0039], sealed adhesive) between the thin film (Fig. 3, 22) and the housing (Fig. 3, 14), the adhesive layer including liquid polymer ([0036], liquid adhesive). 
However, Turner fails to disclose the liquid crystal polymer comprises 4- hydroxybenzaldehyde.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 17-20 and 22 are indicated as allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                  

/DANI FOX/Primary Examiner, Art Unit 2884